Cline, Judge:
These appeals to reappraisement were consolidated for trial and submitted on an oral stipulation containing substantially the following statements:
If the court please, it has been stipulated and agreed by and between the attorney for the importer, and the attorney for the Government, that the market value or the prices at the time of exportation of the merchandise hereinafter identified, to the United States, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported in the usual wholesale quantities, and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs charges, and expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States are as follows:

Per dozen

On briar pipes known as XP quality_ J.8s. 6d.
On briar pipes known as XB quality_51s.
On briar pipes known as XE quality_ 20s.
On briar pipes known as XAB quality_ 69s.
On briar pipes known as XJ quality_ 7s.
On briar pipes known as XH quality_ 13s.
On briar pipes known as XC quality_ 36s.
On briar pipes known as XD quality_ 24s.

*903
Per doxen

On briar pipes known as XK quality_ 7s.
Calabash pipes_ 36s.
XBM briar pipes_ 57s.
XCL quality of pipes_ 42s.
Tobacco pouch, style No. 1050/5_ 15s.
Cigarette holder, style No. 1064_ 12s.
Tobacco pouch, style No. 1136_ 20s.
Cigarette tubes, style No. 1067_ 23s.
Cigar tubes, style No. 1080_ 12s. 6d.
Cigar tube, style No. 1081_ 12s. 6d.
Tobacco pouch, style No. 1038- 8s.
Rubber bits, Z 179_— 15s.
Cigarette holders, style No.-1067/2_ 12s.
Cigarette holders, style No. 1067/2J4- 15s.
Cigarette holders, style No. 1067/3_ 18s.
Cigarette holders, style No. 1067/4_ 24s.
Cigarette holders, style No. 1001/2J4_24s.
Tobacco pouch, style No. 1061- 18s. 6d.
Tobacco pouch, style No. 1041- 4s.
Tobacco pouch, style No. 1044- 48s.
Tobacco pouch, style No. 1016-57s.
Tobacco pouch, style No. 1019-69s.
Tobacco pouch, style No. 1034- 69s.
Tobacco pouch, style No. 1050/6_ 18s.
Tobacco pouch, style No. 1089- 3s. 6d.
Tobacco pouch, style No. 1085_ 2s. 9d.
Rubber bits, not otherwise identified_ 15s.
Cigarette tubes, style No. 1080_ 12s. 6d.
Cigarette tubes, style No. 1081_ 12s. 6d.
Cigarette tubes, style No. 1070_ 12s. 6d.
Cigarette tubes, style No: 1071_ 12s. 6d.
Cigarette tubes, style No. 1075_ 12s. 6d.
Tobacco pouch, style No. 1140- 12s.
Cigarette tubes, 1077_ 12s. 6d.
Tobacco pouch, style No. 1136- 2Cs.
Cigarette tubes, style No. 1068_ 12s. 6d.
Tobacco pouch, style No. 1001/5- 36s.
Tobacco pouch, style No. 1139- 24s.
Cigarette tubes, style No. 1067- 23s.
Tobacco pouches, style No. 1052M- 11s.
Tobacco pouches, style No. 1050/4_ 12s.
Tobacco pouches, style No. 1022- 15s.
Cigarette tubes, style 1064/A/S- 12s.
Cigarette tubes, style 1073_ 12s. 6d.
Tobacco pouch, style No. 1040- 10s. 6d.
Tobacco pouch, style 1004/5- 54s.
Tobacco pouch, style 1012_ 66s.
All of the said merchandise is freely offered for sale in England, less a trade discount of 3% percent. The export value for the said merchandise was not any higher.
judge Cline. Is that the language of your stipulation?
Mr. Spectoh. It is the language of most of it. There is just a short part on United States value. It is further stipulated the value of the merchandise or the *904prices of the merchandise hereinafter named at which such or similar imported merchandise was freely offered for sale, packed, ready for delivery in the principal market of the United States, to all purchasers at the time of exportation of the imported merchandise in the usual wholesale quantities, and in the ordinary course of trade with allowance made for duty, cost of transportation and insurance and other necessary expenses from the place of shipment to the place of delivery and a commission not exceeding 6 per cent, if any, has been or directed to be paid on goods secured otherwise than by purchase. All profits not to exceed 8 per cent and a reasonable allowance for general expenses not to exceed 8 per cent on the purchased goods are as follows:

Per dozen

On pipe style No. XFS_ $6. 51
On pipe style No. XFN_ 3. 21
On pipe style No. XCE_'■_■- 12. 68
On pipe style No. XCM_- --11. 04
On pipe style N o. XEL__ 8. 59
On pipe style No. XES__— -■- 6. 99
On pipe style No. XBN_ __ _ 11.04
On pipe style No. XCS- 11. 04
On pipe style No. XEL_ 8. 59
! Each
Pipe set known as XB, 2 pipe sets Tradition..•_— 4. 55
XB style, 3 pipe sets Tradition_ 6. 84
XF style, 2 pipe sets_ 1. 46
XF, 4 pipe sets_ 2. 92
It is further stipulated that the usual wholesale quantity for pipe sets is units of one, and that the wholesale quantity of the other merchandise, except rubber bits, are 1 dozen, and rubber bits, 1 gross.

Per dozen

Tobacco pouch style No. 1046___. _$3. 42
Tobacco pouch style No. 1047---- 3. 42
Tobacco pouch style No. W102_’_ 2. 26
Tobacco pouch style No. 1031__ _ 3. 42
Tobacco pouch style No. 1049_ 3. 66
In all the foregoing items which are stipulated on the basis of foreign value, the cost of packing is extra. The invoices are marked packing costs extra.
Accepting this stipulation as a statement of fact, I hold that the foreign value of the merchandise priced in British currency in the stipulated facts, insofar as those items appear on the invoices, is the proper dutiable value thereof and that the export values were no higher; that the unit prices quoted from the stipulated facts, less discount at 3¾ per centum, plus packing, are the foreign values; pnd that, as to the items priced in United States currency in the stipulated facts, insofar as those items appear on the invoices, the United States value is the proper method of appraisement and the unit prices quoted are the United States values of the various items.
As to all other items covered by the invoices but not mentioned in the stipulated facts, the appeals are dismissed, there being no evidence before me to overcome the presumption of correctness of the appraiser’s appraisement.